UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-2080


SAE HAN SHEET CO., LTD.,

                 Plaintiff - Appellant,

           v.

EASTMAN PERFORMANCE FILMS, LLC,

                 Defendant - Appellee,

           and

COMMONWEALTH LAMINATING AND COATING, INC.; EASTMAN
CHEMICAL CORP.; JOHN DOES 1 THROUGH 20; ABC COMPANIES 1
THROUGH 20; CPFILMS INC., a Delaware Corporation; SUNTEK HOLDING
COMPANY, a Delaware corporation; 2010 ACQUISITION CORP., a Delaware
corporation,

                 Defendants.



                                   No. 19-2125


SAE HAN SHEET CO., LTD.,

                 Plaintiff - Appellant,

           v.

EASTMAN PERFORMANCE FILMS, LLC,

                 Defendant - Appellee,
             and

COMMONWEALTH LAMINATING AND COATING, INC.; EASTMAN CHEMICAL
CORP.; JOHN DOES 1 THROUGH 20; ABC COMPANIES 1 THROUGH 20; CPFILMS
INC., a Delaware Corporation; SUNTEK HOLDING COMPANY, a Delaware
corporation; 2010 ACQUISITION CORP., a Delaware corporation,

                    Defendants.



Appeals from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:18-cv-00074-JLK-RSB)


Submitted: October 26, 2020                                 Decided: November 17, 2020


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Kimm, KIMM LAW FIRM, Englewood Cliffs, New Jersey, for Appellant.
Robert W. Loftin, Matthew D. Fender, Andrew F. Gann, Jr., MCGUIREWOODS LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Sae Han Sheet Co., Ltd. appeals the district court’s orders dismissing Sae Han’s

complaints and denying Sae Han’s motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Sae Han Sheet Co., Ltd. v. Eastman Performance Films, LLC, No. 4:18-cv-

00074-JLK-RSB (W.D. Va. Sept. 24, 2019; Oct. 10, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3